Title: General Orders, 12 April 1781
From: Washington, George
To: 


                        
                             Thursday April 12th 1781
                            Parole 
                            Countersigns 
                        
                        A Fatigue party consisting of one subaltern one serjeant and twenty five rank and file to march tomorrow to
                            the place where the Block-house is erecting in the Clove. The officer commanding the party will take his orders from Major
                            Murnand and see that his party be equipped for a tour of ten days.
                    